         Case 1:13-cr-00271-LTS Document 976
                                         975 Filed 08/07/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                          United States Attorney
                                          Southern District of New York
                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007

                                                   August 7, 2020


BY ELECTRONIC MAIL & ECF

The Honorable Laura Taylor Swain
United States District Judge                                    MEMO ENDORSED
Southern District of New York
Daniel P. Moynihan U.S. Courthouse
500 Pearl Street
New York, New York 10007

       Re:    United States v. Alshaquen Nero, S3 13 Cr. 271 (LTS)

Dear Judge Swain:

        The Government writes to respectfully request an extension until Wednesday, August 12,
2020, to respond to the defendant’s compassionate release request in the above-captioned matter
(Docket Entry Nos. 964 and 969). The Government inadvertently missed the Court’s Order
directing the Government to respond to that application on or before July 30, 2020 (Docket Entry
No. 970), and sincerely apologizes for that oversight. In order to provide adequate time for the
Government to obtain from the Bureau of Prisons (“BOP”) the defendant’s BOP medical
records, any records related to prior compassionate release requests made to the BOP by the
defendant, and other relevant BOP records, the Government respectfully requests an extension
until August 12, 2020, to respond to the defendant’s motion.



The requested extension is granted. Mr. Nero's     Respectfully submitted,
deadline to reply is extended to August 26,
2020. DE# 975 resolved. Chambers will mail
a copy of this order to Mr. Nero.                  AUDREY STRAUSS
                                                   Acting United States Attorney
SO ORDERED.
                                            By:
8/7/2020
                                                   Christopher J. DiMase
/s/ Laura Taylor Swain, USDJ
                                                   Assistant United States Attorney
                                                   Tel.: (212) 637-2433
